DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims limitation “means for transmitting” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mean” coupled with functional language “for transmitting” without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3 and 5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
However, a review of the specification shows that there are no equivalent structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 1, 3 and 5 recited the limitation “means for transmitting”, there is no equivalence structure recited in the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. For example:
With respect to claims 1, 3 and 5, it is not clear where the preamble ends. What is the preamble?
In claim 1: the phrase “A hub and a member” is vague as used. It is not clear what structure the applicant is referring to. For example, are you claiming a combination of a hub and a member? What is a member? This terminology is repeated throughout the claims.
Claims 2, 4 and 6: the scope of the claim is unclear, since there are no criteria in the claim (or in the specification for that matter) for determining what the applicant considers to comprise “the maximum allowable wear point” in line 2. 
Furthermore, the use of "adapted to" in line 1 of claim 5 makes what follows a functional statement and not a positive limitation because it has been held that the recitation that an element is “adapted to” to perform a function only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 
Claim 5 is indefinite because it is not clear what the phrase “like material” in line 1 is intended to encompass.
7.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the hub, the member per se and the transmitting torque between them.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Scott (4,776,826).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Chase (2004/0182959) in view of Scott.
Chase discloses a hub (102; figure 7) and a refining member (104), the member having a central opening (124; figure 9; paragraph [0039]), the hub having a center (64), and a hub axis (axis indicated to by 112; figure 7) through the center (as shown; figure 7), the hub being received in the member central opening (as shown; figure 7; paragraph [0039]), and means (140) for transmitting torque from the hub to the member (splines 140 transmit torque from the hub 102 to the refining disc 104; paragraph [0039]), the torque transmitting means comprising the hub having a splined exterior with a plurality of splines (hub 102 with splined exterior 140 having hub splines 140; paragraphs [0038], [0039]), each spline having a spline surface (outer surface of hub splines 140; figure 7), 
Chase does not disclose with at least one of the hub splines having a wear indicator, the wear indicator comprising a surface mark that extends along a portion of the spline surface in a same direction as the hub axis. 
Scott discloses at least one of the hub splines (16; figure 2) having a wear indicator (42), the wear indicator comprising a surface mark that extends along a portion of the spline surface in a same direction as the hub axis (groove 42 (surface mark) is shown to extend along the outer surface (spline surface) of the tooth 16 in the direction of the central longitudinal axis (hub axis 40) of the sprocket 10; figure 2; column 2, lines 15-25). In order to ensure that the wear upon all refining members is essentially the same (Chase; paragraph [0006]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chase's hub splines to incorporate Scott's wear indicator, because as Scott discloses the wear indicator alerts the user to the wear to the splines ensuring optimum service performance (Scott; column 1, lines 10-15).
As per claims 2, 4 and 6, Scott also discloses wherein the wear indicator (42; figure 2) is on the spline (16) at a maximum allowable wear point (user is alerted when leading face 20 of the tooth 16 is worn till the depth of the groove 42; column 2, lines 15-30). In order to ensure that the wear upon all refining members is essentially the same (Chase; paragraph [0006]), it would have been obvious to one of ordinary skill 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725